COBB, Judge.
The Moscas sued Pai on two promissory notes. In a letter to the court that was construed as an answer, Pai raised the following defenses: (1) that he had signed the notes as agent for another entity; (2) duress; (3) extension of time; and (4) partial payment.
The Moscas moved for summary judgment and Pai filed an affidavit in opposition to their motion for summary judgment in which he claimed that he had made some payments towards the notes and for which he claimed entitlement to an accounting and a set-off.
We affirm that portion of the summary judgment on the issues of agency, duress, and extension of time. We reverse that portion of the summary judgment on the controverted issue of partial payment.
AFFIRMED in part; REVERSED in part.
DAUKSCH, C. J., and SHARP, J., concur.